 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 1329International Longshoremen's Association, Local1329 (Metals Processing Corp.) and PeterVierra. Case 1-CB-4491September 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 26, 1980, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order.3The complaint as amended alleges in substance that In-ternational Longshoremen's Association, Local 1329,herein called Respondent, violated Section 8(b)(1)(A)and (2) of the Act by refusing to select Vierra as therelief winchman employed by Metals Processing Corp.,herein called MPC, because he filed charges and/or gavetestimony under the Act.The hearing in the above matter was heard before mein Boston, Massachusetts, on October 25 and 26. Duringthe course of the hearing, the General Counsel amendedthe complaint to allege that Respondent violated Section8(b)(1)(A) of the Act by threatening its members with re-prisals because they filed charges and/or gave testimonyunder the Act.The record was left open pending receipt of certainadditional exhibits into evidence to be submitted by theGeneral Counsel. Not having received said exhibits, onFebruary 15, 1980, I issued an Order that these exhibitsbe submitted on or before March 4, 1980.The additional exhibits were received on March 3,1980. Counsel for Respondent, by letter dated March 6,1980, agreed to the admissability of these exhibits of theGeneral Counsel. A brief has been received from theGeneral Counsel, and has been carefully considered.Upon the entire record, including my observation ofthe demeanor of the witnesses, I make the following:ORDER FINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, InternationalLongshoremen's Association, Local 1329, Provi-dence, Rhode Island, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.See Isis Plumbing d Heating Ca, 138 NLRB 716 (1962), for therationale on interest payments.3 In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jenkins would award interest on thebackpay due based on the formula set forth therein.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Pursuantto charges and amended charges filed by Peter Vierra,herein called Vierra, a complaint was issued on May 15,1979,' and amended on July 20, by the Regional Direc-tor for Region , on behalf of the General Counsel.I All dates are in 1979 unless otherwise stated.I. JURISDICTIONMPC is now, and has been at all times material herein,a corporation organized and existing by virtue of thelaws of the State of Rhode Island. MPC maintains itsprincipal office and place of business at MunicipalWharf, New Avenue, in the city of Providence, andState of Rhode Island (herein called the Wharf), and isnow and continuously has been engaged at said Wharf inthe recycling, sale, and distribution of metals and relatedproducts.MPC annually receives materials at its Rhode IslandWharf from points outside the State of Rhode Islandvalued in excess of $50,000. In addition, MPC annuallyships materials from its Rhode Island Wharf to pointsoutside the State of Rhode Island valued in excess of$50,000. Respondent admits, and I so find, that MPC isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted and I find that Respondent is and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Prior Related Cases.- 1-CB-4095, 1-CB-4157, and1-CA-14748Pursuant to charges and amended charges filed byJames Wesley, Jr., herein called Wesley, a complaint wasissued on April 25, 1978, amended on July 24, 1978, andconsolidated for hearing on September 1, 1978, respec-252 NLRB No. 38229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively by the Regional Director for Region I on behalfof the General Counsel.The complaint and consolidated complaints allegedthat Respondent caused and attempted to cause ITOCorporation of Rhode Island, Inc., herein called ITO, todischarge Wesley from his position as walking foreman,caused and attempted to cause ITO not to employWesley as a relief winchman, and prevented Wesleyfrom bringing his discharge or removal as a walkingforeman before the union membership, for the reasonsthat he filed charges and or gave testimony under theAct.The hearing of the above cases was heard before Ad-ministrative Law Judge Elbert D. Gadsden on Septem-ber 13 and 14, 1978. During the course of the hearingPeter Vierra testified along with a number of others aswitnesses for the General Counsel in connection with thealleged discrimination against Wesley.Administrative Law Judge Gadsden issued his decisionon June 7, 1979, finding that Respondent violated Sec-tion 8(b)(1)(A), (B), and (bX2) of the Act by demandingthat ITO demote or discharge Wesley, by objecting toITO hiring him as a relief winchman, and by disallowingWesley to process his grievance in accordance withstandardized grievance procedures because he had filedcharges with the National Labor Relations Board.Vierra testified at the prior hearing that he hadworked under Wesley for ITO but never had any troublewith him as a walking foreman. This testimony, whichwas corroborated by George Santos and RudolphGomes, was specifically referred to and relied upon byAdministrative Law Judge Gadsden in his decision, inorder to discredit the testimony of Raymond Silva, presi-dent of Respondent, that union members did not want towork under the supervision of Wesley.2On December 9 the Board issued its Decision andOrder, ITO Corporation of Rhode Island, Inc., 246 NLRBNo. 122 (1979), affirming the bulk of Administrative LawJudge Gadsden's findings and conclusions, including hisfinding that Respondent violated Section 8(b)(1)(A) and(2) of the Act by causing Wesley not to be employed asa relief winchman. The Board's decision specificallyfound that "as it is clear from the record that the Union'shostility toward Wesley's activities at union meetingscarried over to and influenced its adamant refusal to ap-point him relief winchman, a position for which he wasqualified, the Administrative Law Judge correctly foundthat the Union violated Section 8(b)(1)(A) and 8(b)(2)."B. Respondent's Contract With MPC and PastPractice Relating to the Selection of Relief WinchmanRespondent has been the collective-bargaining repre-sentative of all employees performing work pertaining tothe rigging of ships, the cooling of same, the loading andunloading of all cargoes, including mail, ships' stores andbaggages, and the handling of lines in connection withthe docking and undocking of ships in the Port of Provi-dence, Rhode Island, and vicinity, employed by MPC,2 Silva had defended Respondent's action in seeking Wesley's removalas walking foreman, on the basis of the alleged union members' refusal towork under Wesley.by virtue of MPC's membership in the Rhode IslandShipping Association, herein called the Association. Thelast contract between Respondent and the Associationexpired on September 30, 1977.The parties negotiated from October 1977 to Decem-ber 1978, and a new contract was signed in December1978, retroactive to October 1977. During the course ofthe negotiations, the parties entered into various provi-sional agreements concerning various subjects, whichwere implemented immediately upon agreement, al-though the new contract was not executed until Decem-ber 1978.One of the provisional agreements concerned the se-lection of relief winchmen. In the past the position ofrelief winchman3had been considered a staff position,and was selected exclusively by the Employer. The pro-visional agreement provides that Respondent has the ex-clusive right to select the individual as the relief winch-man.4The provisional agreement in this area was agreed toand implementation commenced sometime between Oc-tober 1977 and February 1978.6At MPC, from 1976 through approximately March1977, the positions of relief winchmen were filled primar-ily by Antone Miranda and Matthew Bento. As ofMarch 9, 1977, Vierra was chosen to replace Bento, whowent on disability." From March 9, 1977, through mid-December 1978, Vierra and Miranda were employed reg-ularly as relief winchmen for MPC. The system in effectat MPC resulted in Miranda and Vierra alternating in theposition depending upon hours worked, where only oneposition was available.7Where there were two positionsavailable, they would both be chosen, except for theweeks that Vierra was chosen as walking foreman.8When Respondent began selecting the individuals forthe relief winchman's position (whether to be October1977 or February 1978), they continued to select Vierraand Miranda as MPC's relief winchmen in the same fash-ion as they had been selected by MPC.9a All parties agree that the position of relief winchman is a highly pre-ferred and sought after position. There is a 10-cent-per-hour differentialin pay, and the job generally requires very little physical work.4 The provisional agreement also provided that other staff positions,such as walking foreman, also previously selected by the Employer,would be chosen jointly by Respondent and the Employer.Silva was uncertain in his testimony as to the date of the implementa-tion of the provisional agreement. Upon being confronted with his owntestimony in the prior hearing, he admitted that since October 1, 1977,Respondent has been selecting the relief winchman for MPC. The priorBoard decision, however, found that Respondent began selecting therelief winchman for ITO, a different employer, but in the same Associ-ation, in February 1978. 1 find this discrepancy to be largely irrelevant tothe disposition of this case, and I shall not make a finding as to the exactdate Respondent began selecting the relief winchman position at MPC.K Although Miranda and Vierra testified that Vierra began as regularrelief winchman sometime in 1976, the records reveal that Vierra wasfirst selected for the position during the week of March 9, 1977.7 Only three times during this period, the weeks of July 6, and 20,1977.8 About 13 times between March 1977 and December 1978.9 I discredit Silva's testimony that when Respondent began selectingthe position they began a rotation system of selecting equally among 25-26 eligible members for the job. The records of MPC corroborate Vier-ra's testimony, and establish clearly that from either October 1977 orFebruary 1978 to December 20, 1978, Vierra was regularly selected asConrinued230 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 1329C. The Union Meeting of December 12, 1979, andRespondent's Subsequent Refusal To Select Vierra asa Relief WinchmanOn December 12, 1978, a union meeting was held atRespondent's hall for the election of officers. After theelection was completed, Silva said that now that theelection was out of the way, there was something that hewanted to say to the membership. He stated that the"four rats" had gone to the NLRB to testify against theUnion, and that he wanted the membership to know thatthe four "lying bastards" would "get theirs."Member George Santos (one of the members who tes-tified in the prior case on behalf of Wesley) replied thathe was not a liar and that he had told the truth at theNLRB hearing.Silva then mentioned the fact that Respondent wasgoing to run a testimonial, for the past president, ArthurSoares. Vierra asked if the testimonial was compulsoryand Silva replied no. Vierra replied that he would not beattending because he felt that the Union had acted un-fairly in cutting off payments which had been made toRespondent's founder's widow. Silva answered that hedidn't "give a f-" if Vierra attended or not. Vierra toldSilva that he could go "f- himself" too, and then re-ferred to Silva's prior remark concerning the NLRB.Vierra said that Silva had earlier in the meeting accusedfour "bastards" of lying to the NLRB in the Jim Wesleycase and that he (Vierra) had told the truth at the hear-ing, and "you and your crew was the one that went upthere and lied not us."Silva then repeated that the testimonial was not com-pulsory, and added that "you don't have to attend shit.We take care of our own. But every dog has his day andyou will get yours.' On December 15, 1978, 3 days after the meeting, aship came in under MPC and two relief winchmen wererequired. Vierra, expecting to be selected as per usual,tapped Barry O'Connor, vice president of Respondentand shop steward at MPC, on the shoulder and told himthat he (Vierra) was here. O'Connor replied, "Oh, no,from now on the union will be picking the relief winch-man. The only relief winchman on the waterfront isAntone Miranda." Vierra then asked Silva what he hadto say about that, and Silva answered, "I am not talkingto you." Someone else was selected as relief winchman.The next day again there were openings for relief winch-men, Vierra was present and was not chosen. He was se-lected for a job on the bucket in one of the gangs.The records of MPC reveal that for the week of De-cember 20, 1978, the relief winchmen selected wereRobert Magnett, Avelino Rose, and Raymond Silva.On December 26, 1978, the SS Tea Forres, an MPCship, came in. Vierra was available and was not chosenrelief winchman by Respondent for MPC, except where he was chosenas walking foreman.o The above recitation as to the events of the December 12 meeting isbased on a composite of the testimony of Vierra, Matthew, and StevenBento as well as Silva. Silva admitted referring to the four guys who tes-titled in the NLRB hearing against the Union as "rats," accusing them oflying, and stating that these men "would get theirs." He also admittedthat the four people that he was referring to were Wesley, Vierra,Santos, and Rudolph Gomes.for the relief winchmen's positions. MPC's records revealthat for the week ending December 27, 1978, Magnett,Rose, Miranda, and Richard Conway were chosen asrelief winchmen.On December 29, 1978, Vierra filed a charge againstRespondent in Case No. 1-CB-4377, alleging that Re-spondent caused Vierra not to be employed as reliefwinchman in violation of Section 8(bX)(1)(A) and (2) ofthe Act. The Regional Director approved the withdraw-al of this charge on February 1, 1979.On March 2, Vierra asked O'Connor about the reliefwinchmen's position on the Tsangaris, an MPC ship,which had just come in. O'Connor replied that Silva wasdoing the picking. O'Connor then had a conversationwith Silva. The record does not reveal the contents ofthe conversation between Silva and O'Connor. Vierrathen asked Silva about the relief winchmen's job on theTsangaris. Silva replied that he would pick when he gotgood and ready. Eventually Silva selected Henry John-son (Silva's brother) for the vacant position. Vierra filed the charges in the instant case on March27, and amended charges on May 4, and June 25.Vierra testified further that in addition to the specificincidents of Respondent's failure to select him, set forthabove, there were a number of other occasions (about20-30 in total) where he was available for selection asrelief winchman for MPC, the job was vacant, and hewas not selected. He estimated that of these 20-30 occa-sions, about 8 or 10 times he was chosen as walking fore-man (by the Employer), and therefore he conceded thathe would not have accepted the relief winchman's posi-tion. Vierra testified that he was not chosen as reliefwinchman for MPC by Respondent since the December12 meeting. He did admit that he was selected by Re-spondent as relief winchman for a John T-Orr ship (an-other Association member) on the Sunday before thehearing herein commenced.Silva did not dispute or contradict the above testimonyof Vierra, concerning Respondent's failure to select himas relief winchman, with the exception of the date ofFebruary 5, 1979.With respect to this date, Silva testified that he did infact select Vierra as relief winchman for MPC on theship Pindar. Silva's specific testimony was, "because Ithink it was going to be a situation with Mr. Vierra, Ipicked him."2Silva further testified that to his knowl-edge Vierra served as relief winchman on that day, butadmitted that he might have been upgraded to a walkingforeman on another boat that came in.Respondent submitted records in support of its conten-tion that Vierra was selected and served as relief winch-man on the Pindar. These records are sheets which areprepared by Raymond T. Sylvia, timekeeper of MPC,and a member of a sister local to Respondent. The docu-" Miranda was chosen for the other relief winchman's position.MPC's records for the week ending March 7, 1979, reveal that Johnson,Miranda, and Joseph DiPina were chosen as relief winchmen for MPCfor that week.'1 Silva did not explain what he meant by his reference to a "situa-tion" with Vierra, but I find that it is obvious that he was referring to thecharges that Vierra had filed with the Board pertaining to his assignmentas relief winchman.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments are entitled Local 1329, ILA, and refers to MPC'sship, the Pindar, with the date of February 5, 1979 (thefirst day the ship was in port) in the upper left-handcorner. The documents then list a series of names of em-ployees, as well as a listing of numbers of hours workedfor each employee on particular days. The documentlists February 5 through February 14, and then anotherpage goes on to list days February 15 through February24.Also listed on the first page of the document next tovarious names are symbols, such as "R/W," and "S/F,"which signifies relief winchman and staff foreman (identi-cal to walking foreman). Next to Vierra's name on thisdocument is "R/W." In addition for the dates February5 through February 12, "X" is listed for Vierra, whichindicates that he did not work on that ship, on thosedays. For February 13 through February 14 the number"8" is listed for Vierra, which indicates that he worked 8hours on the ship. The next page of the document whereVierra is listed with no "R/W" next to his name, listshim as working 9 hours, February 15 and February 16,and 4 hours on February 22.Timekeeper Sylvia testified as to the procedure for thepreparation of these documents. Sylvia goes to the hiringhall, and is told by Silva whom he has selected for thevarious staff positions, including relief winchman on aparticular ship. Sylvia then writes down this informationon scrap paper and returns to his office. At some laterunspecified time, Sylvia will prepare the documents sub-mitted based on his notes, as well as the actual payrollrecords of MPC. Sylvia then gives a copy of these re-cords to Respondent, allegedly for its use in making ad-ditional selections.Vierra denies being chosen as relief winchman forMPC on the Pindar, and asserts that he worked on theLoveland from February 5 through February 12 as walk-ing foreman. Similar records prepared by Sylvia, for Re-spondent for Loveland, also introduced into evidence,corroborate Vierra, and list Vierra as foreman for Febru-ary 5 through February 12. The payroll records of MPCwere also introduced into the record, and also corrobo-rated Vierra that he worked on the Loveland as foremanon these dates. In addition the payroll showed thatVierra worked on the Pindar on February 13, and Febru-ary 14 also as foreman, which is also consistent withVierra's testimony. Thus there can be no doubt and I sofind that Vierra did not serve as relief winchman on thePindar at any time during February 1979.This still leaves the issue however of whether, as Re-spondent argues, Vierra was initially selected as reliefwinchman and then switched over to walking foremanwhen the Loveland came into port. No evidence was in-troduced as to which ship came in first, or the order inwhich Respondent made selections for these ships.Sylvia testified that he made the "R/W" entry next toVierra's name on the document, but could not recall spe-cifically the circumstances. After examining the other re-cords, he was certain that Vierra had not served as reliefwinchman, and speculated that he had made a mistake inthe entry.I find, based on the above evidence, as well as myevaluation of the demeanor of Vierra and Silva, that Re-spondent did not select Vierra as relief winchman for thePindar, as Silva asserted.Silva testified that since Respondent has assumed theright to select the relief winchman, he has been follow-ing a rotation system, attempting to equalize as much aspossible the position among the qualified winchmen,which Silva asserts to be about 24 or 25 individuals.3He claims that he uses a list of all eligible winchmen andcompares them with the records supplied to him bySylvia in order to determine who should be selected.Further, Silva testified, in explanation of why Vierra waschosen so infrequently, that he chooses individuals onlywho are members of gangs'4who are out of work on aparticular day for the relief winchman's position. He fur-ther explains that Vierra has a lot of seniority and is fre-quently working when the relief winchman's position be-comes available.Respondent also called Leroy Tucker, Robert Mag-nett, Joseph Varella, and Joseph DiPina as witnesseswho testified that Silva does in fact rotate the selectionof relief winchmen, and that during the times that theywere selected for the position, their gangs were notworking.Wesley testified that there have been frequent occa-sions when Silva has selected a relief winchman from agang that is already working. He is corroborated in thistestimony by Vierra as well as Anton Miranda who wascalled as Respondent's witness. Vierra testified specifical-ly that on March 2, 1979, when he was passed over forthe position in favor of Henry Johnson on the Tsangaris,Johnson was taken by Silva from another boat for therelief winchman's job.An examination of the records of MPC, submitted intoevidence, tends to dispute Silva's testimony as well asRespondent's other witnesses that Silva makes his choicefor relief winchman on an equal rotation basis.For the time period between December 20, 1978, andOctober 3, 1979, the records reveal that a number of em-ployees have been chosen as relief winchman. In additionto Miranda being selected regularly,'5Daniel Joseph,Jr., acted as relief winchman for MPC for the weeks ofFebruary 21, March 28, July 26, and October 3. JosephDiPina acted as relief winchman the weeks of February21, February 28, and March 17.16Richard Conway was appointed relief winchmanduring the weeks of December 27, 1978, January 10, Jan-uary 17, August 29, September 19, and September 26.Harold Fontes was relief winchman for MPC during theweeks of January 3, January 10, April 25, and May 2.David Roderick served as relief winchman during theweeks of February 7 and 14 and June 13 and 20, Regi-nald Rose, Jr. January 31, February 7, May 9, and May15, and Robert Magnett on December 20 and 27, 1978,and April 11, 1979." Silva testified further that there are a few qualified relief winchmenout of this list of 24-25 who have still not been selected.14 The employees on the dock are divided into regular gangs of fouror five members.'i Miranda's status will be discussed more fully, infra'6 It is significant that both Joseph Jr. and DiPina testified as Respond-ent's witnesses in the prior hearing in September 1978.232 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 1329A comparison of Vierra's work record with thesedates reveals that Vierra was available for work as arelief winchman on many of these occasions. For in-stance, during the week of March 28 when Joseph wasselected for the second time since December 13, 1978,'7Vierra was available as he was not acting as walkingforeman.Joseph was again selected for the weeks of September26 and October 3, while Vierra was again available forselection.For the week of April 11 when Vierra was not work-ing at all at MPC, Robert Magnett was selected as reliefwinchman along with Albert Lopes and Daniel Joseph,Sr. Magnett had already been appointed as relief winch-man for the weeks of December 20 and 27, 1978, whichincludes the week that Respondent began to refuse toselect Vierra. Vierra was again not working during theweek of April 25 and yet Fontes was selected as reliefwinchman, although Fontes had already been chosen forthe position during the weeks of January 3 and 10.During the week of August 29, Vierra was also notworking, while Conway, who had already served asrelief winchman for the weeks of December 27, 1978,and January 10 and 17, 1979, was again chosen for therelief winchman's position.Accordingly, I find that the record establishes thatfrom December 15, 1978, through October 3, 1979, Re-spondent has not followed an "equal" rotation system forselection of the relief winchman's position at MPC. I fur-ther find that the only kind of rotation system apparentlyapplicable in regard to MPC, since December 15, 1978,was to rotate Vierra out of the position that he formerlyhad been regularly assigned to by both the Employerand Respondent itself. sI further find, based on demeanor of the witnesses, therecords of MPC, and my assessment of the probabilitiesof the situation, that Silva is not to be credited in his tes-timony that he only selects relief winchmen from gangswho are out of work.Silva testified, with respect to Miranda, that he is theonly individual eligible to be relief winchman who is nota regular member of a gang, and therefore, if not chosenas relief winchman, would be out of work. ThereforeMiranda, according to Silva, has still been chosen as aregular relief winchman for MPC, as an exception to Re-spondent's alleged rotation system.Vierra, in late February, spoke to Silva about Mirandabeing the only regular relief winchman. Silva explainedthat Miranda did not belong to a gang, and that is whyhe is the only official relief winchman. Vierra said thathe would give up his gang membership, as well, in orderto be a regular relief winchman. Silva responded, "no,it's too late now."Joseph DiPina, testifying as Respondent's witness, ad-mitted that while working for ITO, in March 1978, heacted as a regular relief winchman, until, according to1" Joseph had been appointed as relief winchman on February 21." Even apart from failing to choose Vierra, it is clear that Respondenthas not been equally rotating the position. Silva himself testified that acouple of eligible individuals have still not been chosen for the position.Yet aa set forth above, Joseph, Conway, Fontes, Roderick, and Rose,each served during 4 weeks as relief winchmen for MPC.DiPina, after the prior NLRB hearing, in September1978, when DiPina testified, that everyone began to berotated at ITO for the position.This testimony further reinforces my conclusion setforth above, that Respondent in its alleged rotationsystem, does not equally distribute the relief winchmanposition, and that the selection is made on the basis ofthe unbridled discretion of Silva and the other union offi-cials.IV. CONCLUDING FINDINGSThe record established that Silva at the union meetingof December 12, 1978, accused four people, includingVierra, of being four "lying rats" and "bastards" at theprior NLRB hearing, and threatened that they would"get theirs." After Vierra disputed Silva's accusationsand asserted that it was the Union's witnesses who hadlied, Silva threatened Vierra individually by saying that"every dog has his day" and that he, Vierra, would "gethis."I find these comments by Silva to be implied threats ofreprisals to Vierra and the other witnesses because oftheir testimony at the prior NLRB hearing and therefore,in violation of Section 8(bX1)(A) of the Act.'9I find further that Respondent, through Silva, carriedout its threats to "get" Vierra, on December 15, 1978, 3days after the union meeting, by refusing to select him asMPC's relief winchman, and by its continued refusal tothereafter select Vierra for this position.The record establishes that for a period of at least 10months, and possibly 14 months after Respondent com-menced selecting MPC's relief winchmen, it selectedVierra as well as Miranda as the regular relief winchmenfor that Employer. Suddenly 3 days after the unionmeeting of December 12, 1978, Respondent decided that,from then on, only Miranda would be chosen as regularrelief winchman. From that date, and continuing at leastthrough the date of the hearing herein, Respondent hasfailed to choose Vierra for the position of relief winch-man for MPC.There can be very little doubt that Respondent's ac-tions in this regard were motivated by the events at theDecember 12, 1978, meeting, as well as the prior NLRBhearing. As noted above, Respondent unlawfully threat-ened Vierra and the other witnesses who testified at theNLRB hearing against Respondent with reprisals be-cause of said testimony. Vierra spoke up at the meeting,reasserted the truth of his testimony, disputed Silva'scontention that he had lied, and accused the union wit-nesses of being the ones who lied at the hearing. Accord-ingly, the inference is warranted that Respondent has re-fused to select Vierra as relief winchman because of histestimony at the NLRB hearing in September 1978 andhis defense of said testimony expressed to Silva at theL9 Operative Plasterers' and Cement Masons' International Association ofthe United States and Canada. etc. (Arthur G. McKee & Company), 189NLRB 553 (1971); Painters' Local Union No. 13555, affiliated with Interna-tional Brotherhood of Painters and Allied Trades, AFL-CIO (Alaska Con-tractors, Inc.), 241 NLRB 741(1979).233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 12 meeting. Such conduct by Respondent is inviolation of Section 8(b)(l)(A) and (2) of the Act.20An examination of Respondent's defenses only servesto reinforce my conclusion, as set forth above, that Re-spondent has refused to select Vierra for unlawful rea-sons. 21Silva testified that since Respondent began selectingthe position (either in October 1977 or February 1978),he has chosen the relief winchmen on an equal rotationbasis. As noted I have found Silva's testimony to be con-tradicted and refuted by documentary evidence as wellas credited testimony of other witnesses. Thus Vierrawas selected regularly by Respondent for at least a 10-month period, notwithstanding its alleged rotationsystem. Moreover, the rotation system which was putinto effect, 3 days after the December 12 meeting, wasfar from being an equal rotation system. Other individ-uals were chosen on a number of occasions when Vierrawas available for the position of relief winchman, includ-ing, significantly, Joseph and DiPina, who testified onbehalf of Respondent at the prior NLRB hearing. Evenits explanation for continuing to employ Miranda as aregular relief winchman while rotating the others alleg-edly because Miranda was not a regular member of agang, I find to be pretextual. Thus, Vierra, when he wasgiven this explanation for Miranda retaining his positionas regular relief winchman for MPC, offered that he toowould be willing to remove himself from a gang in orderto retain his old position as relief winchman. Silva re-fused Vierra's offer, telling him that it was too late. Ac-cordingly, as I have found above, the only objective as-sessment that can be ascertained from this record pertain-ing to Respondent's rotation system since December 15,1978, was that Vierra was rotated out of being selectedfor the position.22Therefore, the evidence is sufficient totO Local 624. United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of United States and Canada, AFL-CIO(Power Piping Company), 211 NLRB 942 (1970); Construction, BuildingDrivers. Local Na 83, affiliated with the International Brotherhood ofTeamsters. Chauffeurs. Warehousemen and Helpers of America (Dooley'sBuilding Materials Inc), 233 NLRB 509 (1977); Alaska Contractors. supra.21 In addition to finding that Respondent refused to select Vierra be-cause of his testimony at the hearing and his defense of same at the unionmeeting, an issue is raised as to some of Vierra's other comments at themeeting, unrelated to the NLRB hearing. More specifically, I refer toVierra having criticized Respondent's failure to provide a pension to aformer founder's widow, and his refusal to attend, therefore, a testimonialdinner for a current official, and his argument about same with Silva. Ifind that an inference would be warranted that these comments by Vierraat the union meeting also contributed to Respondent's decision not torefer Vierra to the position of relief winchman. This would be additionalsupport for a finding that Respondent violated Sec. 8(bX)(1)(A) and (2) ofthe Act. See ITO Corporation, supra. However, the General Counsel hasnot alleged this theory of a violation in the complaint and has not amend-ed the complaint to reflect this allegation, although I specifically askedwhether or not he was alleging such a theory. In these circumstances Ishall not make such a finding herein. I note that the remedy would notbe significantly altered even were I to find a violation based on this alle-gation as well.2 The Board has found in ITO Corporation, supra, that this same Re-spondent has not utilized any objective criteria in selecting relief winch-men from members qualified for such vacancies and that Respondent vio-lated the Act in refusing to refer Wesley as relief winchman, independentof any showing of hostility toward Wesley stemming from his union ac-tivities, citing Local Union No. 174, International Brotherhood of Team-srers. Chauffeurs. Warehousemen and Helpers of America, (Totem Bever-ages, Inc.), 226 NLRB 690 (1976). This conclusion is equally applicable toestablish, and I so find, that Respondent's failure to selectVierra as relief winchman for MPC, violated Section8(b)(1) and (2) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I shall recommend that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.Having found that Respondent violated the Act by re-fusing to select Vierra as MPC's relief winchman, a posi-tion that Vierra had formerly been regularly selected for,I deem it appropriate to recommend that Respondent beordered to refer Vierra to his previous position as one ofthe two regularly appointed relief winchmen for MPC.Additionally, I shall recommend that Respondent be or-dered to notify MPC in writing that it has no objectionto Vierra's referral for hire as a relief winchman. SeeITO Corporation, supra. Respondent should also be or-dered to make Vierra whole for any loss of earnings hemay have suffered as a result of the failure to appointhim to the relief winchman's position. The backpay pro-vided herein shall be computed, with interest, in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).In addition, in view of the fact that Respondent haspreviously been found by the Board in ITO Corporation,supra, to have committed violations, similar in nature tothe violations which I have found, I deem it appropriateto recommend that a broad cease-and-desist order beissued against Respondent. Cf., Hickmott Foods, Inc., 242NLRB 1357 (1979).The General Counsel requests that Respondent be or-dered to pay the costs of this proceeding, alleging thatRespondent's defenses were frivolous, citing Tiidee Prod-ucts, Inc., 194 NLRB 1234 (1972). 1 find that the recorddoes not establish that Respondent's defenses were frivo-lous and shall not recommend that it be ordered to paycosts.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAWi. Metals Processing Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. International Longshoremen's Association, Local1329, is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theAct.the instant case, and it is therefore not even necessary in order to estab-lish a violation herein, that Vierra's testimony or filing of charges befound to have motivated the Union's action. Thus I have found that theselection of the relief winchmen by Respondent was left within the unbri-dled discretion of a few officials, and was unlawful. Local 394, Laborers'International Union of North America. AFL-CIO (Building Contractors As-sociation of New Jersey), 247 NLRB No. 5 (1980).234 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 13293. By failing and refusing to select Peter Vierra asrelief winchman for MPC, and by causing MPC not toemploy Vierra as a relief winchman, because he filedcharges or gave testimony at the National Labor Rela-tions Board, Respondent violated Section 8(b)(l)(A) and(b)(2) of the Act.4. By threatening its members with reprisals becausethey filed charges and/or gave testimony at the NationalLabor Relations Board, Respondent has violated Section8(b)(1)(A) of the Act, by attempting to coerce andthreaten employees to restrict their access to Board proc-esses.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER23The Respondent, International Longshoremen's Asso-ciation, Local 1329, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Threatening or coercing employees in their accessto the National Labor Relations Board, herein called theBoard, by threatening them with reprisals because oftheir having filed charges with or given testimony at theBoard.(b) Refusing to select Peter Vierra as relief winchmanfor Metal Processing Co., herein called MPC, or anyother employer or causing MPC or any other employer,not to employ Vierra as relief winchman, because hefiled charges with or gave testimony at the Board.(c) In any other manner restraining or coercing em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Refer Peter Vierra to his previous position of regu-lar relief winchman for MPC, and notify MPC in writingthat it has no objection to Vierra's referral for hire as arelief winchman.(b) Make whole Vierra for any loss of earnings suf-fered by reason of the discrimination against him, withinterest in the manner described in the section of this De-cision entitled "The Remedy."(c) Post at Respondent's office and place of business,copies of the attached notice marked "Appendix."24No-s In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes."4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Region , after being signed by an authorized representa-tive of Respondent, shall be posted by it immediatelyupon receipt thereof, and be maintained by Respondentfor 60 consecutive days thereafter in conspicuous places,including all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Mail to the Regional Director for Region I addi-tional copies of the attached notice for posting by MPCif MPC is willing.(e) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunityto present their evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this notice. Wehereby notify you that:WE WILL NOT threaten or coerce employees intheir access to the National Labor Relations Board,herein called the Board, by threatening them withreprisals because of their having filed charges withor given testimony at the Board.WE WILL NOT refuse to select Peter Vierra asrelief winchman for MPC or any other employer,or cause MPC not to employ Vierra as relief winch-man, because he filed charges with or give testimo-ny at the Board.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rights guar-anteed them in Section 7 of the Act.WE WILL refer Peter Vierra to his previous posi-tion as regular relief winchman for MPC, and notifyMPC in writing that it has no objection to Vierra'sreferral for hire as a relief winchman.WE WILL make Peter Vierra whole for any lossof earnings suffered by reason of the discriminatoryrefusal to select him as relief winchman, with inter-est.All our members are free to file charges with and tes-tify at the National Labor Relations Board without fearof any reprisals by us or any refusal to refer said mem-bers by us because of said charges or testimony.INTERNATIONAL LONGSHOREMEN'S Asso-CIATION, LOCAL 1329235